DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims are drawn to “a computer readable medium”. Thus, applying the broadest reasonable interpretation in light of the specification and taking into account the meaning of the words in their ordinary usage they would be understood by one of ordinary skill in the art (MPEP §2111) , the claim as a whole covers both transitory and not transitory media. A transitory medium does not fall into any of the 4 categories of invention (Process, Machine, Manufacture, or composition of matter). The applicants are respectfully suggested to amend the claims to read as "A non-transitory computer readable medium …" to overcome the 35 USC § 101 rejection.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 2-5: 
a): recite acronym “CPE”, “CBSD”, “CBRS”, “SLA”, “eNB”;, “EL”, “AZ”, “KPI”, “DL”, “UL”, “MAX”, “SAS”,  in multiple claim(s) fail to particularly point out and distinctly claim the subject matter. At least, it should be spelled out first time it appears in the claims, ie. Customer Premise Equipment (CPE), Citizens Broadband Radio Device (CBSD) etc. For the purpose of the examination, examiner will interpret as best understood for these words. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over HMIMY  et al. (US 20210127346 A1; hereinafter as “HMIMY  ”) in view of KHALID et al. (US 20210227396 A1; hereinafter as “KHALID”).

Examiner’s note: in what follows, references are drawn to HMIMY unless otherwise mentioned.

Regarding claim 1, HMIMY teaches a system for installation of a CPE (Customer Premise Equipment) comprising a CBSD (Citizens Broadband Radio Service Device) in a communications network comprising a plurality of transceiver nodes (eNB) providing CBRS (Citizens Broadband Radio Service), wherein the CBSD to be installed has directional antennas (fig. 4A; FWA/CPE 403 connected to CBSD/xNB for “transmitting and receiving data with the CBSD/xNB via a registration and spectrum grant.”: [0125]; where is FWA/CPE has  diversity antenna elements;  “FWA/CPE 403 may include two (2) sub-elements; i.e., an outdoor portion or radio head 403a, and an indoor or processing portion 403b (as shown in FIGS. 10A and 10B). The radio head 403a in the exemplary embodiment may include each of the MIMO, MISO or other spatial diversity antenna elements, as well as RF front end components necessary for receipt and processing of the signals, including logic to determine radio path parameters of interest such as amplitude/RSSI, phase, timing, as well as receive beam forming logic (e.g., to form two or more discrete receive beams for among other things, spatial or azimuthal resolution of the signals received from the various CBSD/xNBs 206 in range of the FWA/CPE 403). As such, the radio controller logic 1006 (or the beam forming logic) may “steer” the antenna array elements to evaluate or analyze particular azimuth values (which may be precoded into the logic, or fed from the network controller 610 dynamically) to scan and acquire RF signals of interest from the various CBSD/xNBs.:[0197]), the system comprising:


    PNG
    media_image1.png
    543
    770
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    509
    773
    media_image2.png
    Greyscale




a database server (==SAS 202 and FWA CPE Database 417 in Fig. 4A)  storing network, service and device information (Fig. 4A: SAD 202 which includes “(1) CBSD registration; (2) interference analysis; (3) incumbent protection; (4) PAL license validation; (5) CBSD channel assignment; (6) CBSD power limits; (7) PAL protection; and (8) SAS-to-SAS coordination. As shown in FIG. 2, these functions are provided for by, inter alia, an incumbent detection (i.e., environmental sensing) function 207 configured to detect use by incumbents, and an incumbent information function 209 configured to inform the incumbent when use by another user occurs.”: [0014]; also  “FWA CPE database 417 stores FWA/CPE profile data for the CPE 403 for future use, and assigns a unique ID to the FWA/CPE if required (e.g., if the device 403 has not yet been provisioned with an ID)”: [0171]);
a mobile communications device (Fig. 4A UE 466)  configured with an CBRS CPE Installation Application (the APP) (Fig. 4A: UE Installer APP 415)  for implementation of CBRS CPE installation (aforesaid “FWA/CPE connects to the Installer application running on the UE 466. The Installer application reads or otherwise obtains the necessary CPE information”: [0168]);
(NOTE: this crossed/missed part of limitation will be addressed by another reference below);
means for establishing a WiFi connection between the CPE and the mobile communications device (see fig. 4A where UE 466 is wirelessly connected to FWA/CPE using link 421;”the Installer application 415 is required to be in communication with (e.g., in proximity of) the FWA/CPE 403 for initial registration. Specifically, the Installer application connects to the FWA/CPE using a wired or wireless link 521 (e.g. Ethernet, USB/micro-USB, Bluetooth or Wi-Fi).”: [0121]);
wherein for CPE installation, the APP on the mobile communications device (Fig. 4A: UE Installer APP 415)   is configured to establish:
a first communication link with the CPE to be installed (Fig. 4A LINK 421: Wifi link between UE Installer APP 415 and FWA/CPE 403: [0121]);
(NOTE: this crossed/missed part of limitation will be addressed by another reference below);
a third communications link to the database server (Fig. 4A “FWA/CPE database 417 provide the required information for registering FWA/CPE with the SAS to the domain proxy (DP) 404 via the interposed communication link and protocol 423.”: [0123]); and
to configure the CPE (==FWA/CPE 403)  to be installed to communicate via a fourth communication link with at least one targeted eNB (“provide an alternate wireless connectivity link to register an installed high-power fixed wireless apparatus (FWA) or Customer Premises Equipment (CPE) with a managed wireless network infrastructure.”: [abstract];  with the Installed APP 415, “high-power FWA/CPE sends the registration information to the CBRS SAS via an IoT interface (and receives the spectrum grant back through the same channel”:  [0104]-[0106] see Fig. 7: element 715, element 723: [0173]; “the FWA/CPE starts transmitting data and control information to the CBSD/xNB 206 according to e.g., 3GPP protocols in order to establish a data session in support of user-plane communications.”: [0177]; also Fig. 9A: CPE (Acting as CBSD) connects to CBSD xNB and Core using the channel grant at enhanced power to obtain services: : [0190-[0194]).

While HMIMY  teaches “a mobile communications device configured with an CBRS CPE Installation Application (the APP)  for implementation of CBRS CPE installation”; 
HMIMY does not expressively teach: …an CBRS CPE Installation Application (the APP)  for implementation of CBRS CPE installation, a position/orientation sensor for attachment to the CPE to be installed”,   a second communications link to the position/orientation sensor when attached to the CPE to be installed.

KHALID, in the same field of endeavor, discloses: 
…an CBRS CPE Installation Application (the APP)  for implementation of CBRS CPE installation, a position/orientation sensor for attachment to the CPE to be installed (“CPEs typically include a high gain omni-directional or directional antenna mounted usually on the rooftop of a premises or venue, which in the case of a directional antenna may be pointing to the direction of a base station (e.g., CBSD/xNB antenna). At the time of installation, the CPE antenna is generally placed as optimally as possible on the roof top or a premises façade to maximize the received Signal-to-Noise Ratio, and minimize interference. For example, for an omni-directional antenna, the antenna may be mounted sufficiently high on the roof or façade such that interference within an LOS (line of sight) between the antenna and the base station is minimized. Similarly, for a directional antenna element, the main lobe of the antenna may be pointed (as close as reasonably possible) in a direction where SINR or similar is maximized (which may or may not be a direct LOS between the antenna element and the target base station).”: [0024]; APP/iPERF “measures the KPIs once the CPE/FWA has achieved an RRC Connected state with a serving base station”: [0034]),   

    PNG
    media_image3.png
    556
    782
    media_image3.png
    Greyscale

a second communications link to the position/orientation sensor when attached to the CPE to be installed (fig. 5 :”CPE/FWA 509 includes a CPE device 511 (e.g., a gateway, DSTB, modem, or other such form factor of computerized premises device), Wi-Fi or other routers 523, PoE apparatus 525 (such as in the architecture of FIG. 2B discussed above), one or more antenna elements 521, and performance monitoring (e.g., “iPerf” or other performance assessment logic or software) agent 517. :” ;[0136; “the performance of antenna element n in the same azimuth and elevation positions may differ depending on the orientation of other elements 522 of the same array, and as such a complete set of data wherein all possible combinations of all element positions would ideally identify cases where mutual interference or other phenomena existing between two or more antenna elements are present.:” [0164]; “CBSDs may be added or removed (see FIG. 4), and hence the training plan for a given CPE might periodically undergo “update” searches, especially when changes in CBSD installations and other nearby CPE have occurred. “: [0166]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teaching of HMIMY to include  the above recited limitations as taught by KHALID. The suggestion/motivation to do so would have been to reducing network operating expenses. Moreover, increased customer density at a prescribed service level is achieved through more precise coordination and mitigation of interference between nearby FWA devices and their serving base stations (KHALID; [abstract]).

Regarding claim 2, HMIMY teaches a method of installation of a CPE comprising a CBSD in a CBRS network (fig. 4A; FWA/CPE 403 connected to CBSD/xNB for “transmitting and receiving data with the CBSD/xNB via a registration and spectrum grant.”: [0125]; where is FWA/CPE has  diversity antenna elements;  “FWA/CPE 403 may include two (2) sub-elements; i.e., an outdoor portion or radio head 403a, and an indoor or processing portion 403b (as shown in FIGS. 10A and 10B). The radio head 403a in the exemplary embodiment may include each of the MIMO, MISO or other spatial diversity antenna elements, as well as RF front end components necessary for receipt and processing of the signals, including logic to determine radio path parameters of interest such as amplitude/RSSI, phase, timing, as well as receive beam forming logic (e.g., to form two or more discrete receive beams for among other things, spatial or azimuthal resolution of the signals received from the various CBSD/xNBs 206 in range of the FWA/CPE 403). As such, the radio controller logic 1006 (or the beam forming logic) may “steer” the antenna array elements to evaluate or analyze particular azimuth values (which may be precoded into the logic, or fed from the network controller 610 dynamically) to scan and acquire RF signals of interest from the various CBSD/xNBs.:[0197]), comprising: 
an update process comprising: obtaining information (i.e. network, device, service information) comprising: device information for the CBSD to be installed; installation location; SLA; available eNB information; etc ( Server SAS 202 and FWA CPE Database 417 in Fig. 4A)  , Fig. 4A: SAS 202 which includes “(1) CBSD registration; (2) interference analysis; (3) incumbent protection; (4) PAL license validation; (5) CBSD channel assignment; (6) CBSD power limits; (7) PAL protection; and (8) SAS-to-SAS coordination. As shown in FIG. 2, these functions are provided for by, inter alia, an incumbent detection (i.e., environmental sensing) function 207 configured to detect use by incumbents, and an incumbent information function 209 configured to inform the incumbent when use by another user occurs.”: [0014]; also  “FWA CPE database 417 stores FWA/CPE profile data for the CPE 403 for future use, and assigns a unique ID to the FWA/CPE if required (e.g., if the device 403 has not yet been provisioned with an ID)”: [0171]; location information: [052];
based on said information, if required updating the database, and retrieving/building models for installation of the CBSD to be installed (“FIG. 5 services a CBSD or xNB 206 which in turn services an area which may include a prescribed premises or venue, such as an apartment building, conference center or hospitality structure (e.g., hotel) via one or more FWA/CPE nodes 403 for CBRS-band (3.5 GHz) access. The FWA/CPE 403 may also provide connectivity for a WLAN router (i.e., the FWA/CPE acting as a radio head for attached router which provides more localized WLAN services to portions of the premises), which provides e.g., Wi-Fi access for users at the premises. The FWA/CPE 403 may also communicate wirelessly with non-MSO CBSD/xNB devices operated by e.g., an MNO for backhaul via that MNO's infrastructure (not shown).: [0151]);

    (NOTE: this limitation will be addressed by another reference below); NOTE: this limitation will be addressed by another reference below)
estimate DL and UL; select target eNB providing MAX satisfactory performance; attempt connection to selected target eNB (FWA-CPE function receives a small amount of data (albeit with in 11 bytes of LoRa payload), and uses this received data as an “index” for accessing the FWA CPE database to retrieve the complete profile, and use the latter to formulate the SAS messages and send them through the Domain proxy (DP) to obtain the necessary grants to enable the FWA CPE to operate on the CBRS network including at the level of power necessary to properly communicate with the target CBSD/xNB(s) serving that premises. In this fashion, the transmitted data leverages the relevant configuration data and other information in the MSO network-based database, thereby obviating transmission of such data over the comparatively low-bandwidth side-channel (e.g., LoRa), which may take prohibitively long time, and necessitate longer technician or installer service calls for the user (thereby detracting from overall user experience).: [0138]);
a connectivity and traffic test process comprising: obtaining SAS grant for connection to target eNB (obtain the necessary grants to enable the FWA CPE to operate on the CBRS network including at the level of power necessary to properly communicate with the target CBSD/xNB(s) serving that premises.: [0138]). 

HMIMY does not expressively teach:
	a survey process comprising: for proposed installation location, performing location survey to obtain GPS data, eNB list, (prior to installation based on stored information or at time of installation, from on-site information) and determining target eNB, channel model, CPE height (and other required parameters);  an installation process comprising: for each targeted eNB, put CPE in scan mode, point EL and AZ and collect KPIs;  collect parameters comprising KPIs and estimate DL and UL; a connectivity and traffic test process comprising…. collect parameters comprising KPIs and estimate DL and UL; confirming whether or not parameters meet SLA; and if successful generate Report; OR if not successful return to installation process and select a different target eNB; and continue until successful, OR time out.

KHALID, in the same field of endeavor, discloses: 
a survey process comprising: for proposed installation location, performing location survey to obtain GPS data, eNB list, (prior to installation based on stored information or at time of installation, from on-site information) and determining target eNB, channel model, CPE height (and other required parameters) (extant CBRS architectures currently lack mechanisms for antenna optimization at a given CPE/FWA. In particular, CPEs typically include a high gain omni-directional or directional antenna mounted usually on the rooftop of a premises or venue, which in the case of a directional antenna may be pointing to the direction of a base station (e.g., CBSD/xNB antenna). At the time of installation, the CPE antenna is generally placed as optimally as possible on the roof top or a premises façade to maximize the received Signal-to-Noise Ratio, and minimize interference. For example, for an omni-directional antenna, the antenna may be mounted sufficiently high on the roof or façade such that interference within an LOS (line of sight) between the antenna and the base station is minimized. Similarly, for a directional antenna element, the main lobe of the antenna may be pointed (as close as reasonably possible) in a direction where SINR or similar is maximized (which may or may not be a direct LOS between the antenna element and the target base station).: [0024]); 
 an installation process comprising: for each targeted eNB, put CPE in scan mode, point EL and AZ and collect KPIs (In one embodiment of the method, the measured data includes key performance indicators (KPIs), such as data rate/throughput, latency, jitter, error rates (e.g., BER, PER), and/or various other network performance parameters such as those relating to QoS. In one implementation, the method includes using a computer program (e.g., application such as an iPerf) to measures the KPIs once the CPE/FWA has achieved an RRC Connected state with a serving base station.”: [0034]; In another aspect of the disclosure, a method of pre-provisioning or initial tuning of a CPE/FWA is disclosed. In one embodiment, the method includes using a range of electrical and/or azimuth actuators of the CPE/FWA to measure channel performance (which may include RF channel quality and/or connection performance), and recording the data for future (such as in the event the base station goes off-air, new CPE are added, etc.). After performing the measurements and storing the data, the CPE/FWA then reports the data to the connected base-station, and evaluates the collected data to identify a particular electrical tilt and azimuth meeting one or more prescribed criteria to use for an interim period until further (e.g., network-assisted) tuning is completed. The connected base-station may also use the received data in various ways, including passing it to a network entity (e.g., EPC or 5GC process) for further analysis and optimization of the particular CPE/FWA i.e., the aforementioned network-assisted tuning), and/or optimization of the network (or network portion) that includes the CPE/FWA, as a whole: [0035]);  
collect parameters comprising KPIs and estimate DL and UL (the iPerf agent at each inventive CPE/FWA 509 measures (depending on its connection status) key performance indicators (KPIs) such as data throughput (TP), latency and jitter, which are useful in assessing the needs and capabilities of each individual premises.: [0137]); 
a connectivity and traffic test process comprising…. collect parameters comprising KPIs and estimate DL and UL (the iPerf agent at each inventive CPE/FWA 509 measures (depending on its connection status) key performance indicators (KPIs) such as data throughput (TP), latency and jitter, which are useful in assessing the needs and capabilities of each individual premises.: [0137]);  confirming whether or not parameters meet SLA (fig. 11 element 1104, 1106:  SLA meet?: [0180]-[0181]); and
if successful generate Report; OR if not successful return to installation process and select a different target eNB (fig. 11, element 1110, 1112: then the historical/stored data for that CPE/FWA 509 is then evaluated in greater detail per step 1110 to attempt to identify one or more other configuration options which may enhance performance. Such options may include for instance: (i) selection of a different azimuth/tilt configuration for one or more antenna elements 522 of the array which may enhance the signal form the same base station; (ii) selection of additional spatial diversity, MCS, or other configurations which may enhance performance; (iii) selection of different ones of the antenna array elements 522 which may enhance connectivity with the same (existing base station); (iv) selection of different antenna elements and/or azimuth and tilt values which may enable connection to a higher SINR base station available to the CPE 509; and/or (v) selection of one or more supplementing CPE/FWA apparatus available to the instant apparatus 509 from which additional capacity can be obtained.: [0181]);
and continue until successful, OR time out (fig. 12: REPORT New AZIMUTH AND TILT TO SAS: Finally, per step 1221, when the CPE 509 has converged on a suitable configuration (i.e., performance per step 1219 is satisfactory), the new azimuth and tilt are reported to the network via the connected CBSD/xNB (and ultimately the SAS), and the method proceeds again to step 1203 for further monitoring. As discussed above, the CBSD/xNB(s) may interface with the host SAS directly, or via one or more interposed entities such as computerized domain proxy (DP) entities 208. For the purposes of illustration, it will be assumed that each of the registering CBSD/xNB s is/are associated with a common network operator (NO) domain, although this is not a requirement for practicing the method 1200: [1092]).
	
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teaching of HMIMY to include  the above recited limitations as taught by KHALID. The suggestion/motivation to do so would have been to reducing network operating expenses. Moreover, increased customer density at a prescribed service level is achieved through more precise coordination and mitigation of interference between nearby FWA devices and their serving base stations (KHALID; [abstract]).

Regarding claim 3, HMIMY teaches, a method of installation of a CPE comprising a CBSD in a CBRS network (fig. 4A; FWA/CPE 403 connected to CBSD/xNB for “transmitting and receiving data with the CBSD/xNB via a registration and spectrum grant.”: [0125]; where is FWA/CPE has  diversity antenna elements;  “FWA/CPE 403 may include two (2) sub-elements; i.e., an outdoor portion or radio head 403a, and an indoor or processing portion 403b (as shown in FIGS. 10A and 10B). The radio head 403a in the exemplary embodiment may include each of the MIMO, MISO or other spatial diversity antenna elements, as well as RF front end components necessary for receipt and processing of the signals, including logic to determine radio path parameters of interest such as amplitude/RSSI, phase, timing, as well as receive beam forming logic (e.g., to form two or more discrete receive beams for among other things, spatial or azimuthal resolution of the signals received from the various CBSD/xNBs 206 in range of the FWA/CPE 403). As such, the radio controller logic 1006 (or the beam forming logic) may “steer” the antenna array elements to evaluate or analyze particular azimuth values (which may be precoded into the logic, or fed from the network controller 610 dynamically) to scan and acquire RF signals of interest from the various CBSD/xNBs.:[0197]), 
comprising: an information retrieval process comprising obtaining network, device, service information and other required parameters ( Server SAS 202 and FWA CPE Database 417 in Fig. 4A)  , Fig. 4A: SAS 202 which includes “(1) CBSD registration; (2) interference analysis; (3) incumbent protection; (4) PAL license validation; (5) CBSD channel assignment; (6) CBSD power limits; (7) PAL protection; and (8) SAS-to-SAS coordination. As shown in FIG. 2, these functions are provided for by, inter alia, an incumbent detection (i.e., environmental sensing) function 207 configured to detect use by incumbents, and an incumbent information function 209 configured to inform the incumbent when use by another user occurs.”: [0014]; also  “FWA CPE database 417 stores FWA/CPE profile data for the CPE 403 for future use, and assigns a unique ID to the FWA/CPE if required (e.g., if the device 403 has not yet been provisioned with an ID)”: [0171]; location information: [052];
NOTE: this limitation will be addressed by another reference below)
estimate DL and UL; select target eNB providing MAX satisfactory performance; attempt connection to selected target eNB (FWA-CPE function receives a small amount of data (albeit with in 11 bytes of LoRa payload), and uses this received data as an “index” for accessing the FWA CPE database to retrieve the complete profile, and use the latter to formulate the SAS messages and send them through the Domain proxy (DP) to obtain the necessary grants to enable the FWA CPE to operate on the CBRS network including at the level of power necessary to properly communicate with the target CBSD/xNB(s) serving that premises. In this fashion, the transmitted data leverages the relevant configuration data and other information in the MSO network-based database, thereby obviating transmission of such data over the comparatively low-bandwidth side-channel (e.g., LoRa), which may take prohibitively long time, and necessitate longer technician or installer service calls for the user (thereby detracting from overall user experience).: [0138]);
a connectivity and traffic test process comprising: obtaining SAS grant for connection to target
eNB (obtain the necessary grants to enable the FWA CPE to operate on the CBRS network including at the level of power necessary to properly communicate with the target CBSD/xNB(s) serving that premises.: [0138]).

HMIMY does not expressively teach:
an installation process comprising: for each targeted eNB, put CPE in scan mode, point EL and AZ and collect KPIs; collect parameters comprising KPIs and estimate DL and UL;
confirming whether or not parameters meet SLA; and if successful generate Report; or
if not successful return to installation process and select a different target eNB;
and continue until successful, OR time out.

KHALID, in the same field of endeavor, discloses: 
an installation process comprising: for each targeted eNB, put CPE in scan mode, point EL and AZ and collect KPIs (In one embodiment of the method, the measured data includes key performance indicators (KPIs), such as data rate/throughput, latency, jitter, error rates (e.g., BER, PER), and/or various other network performance parameters such as those relating to QoS. In one implementation, the method includes using a computer program (e.g., application such as an iPerf) to measures the KPIs once the CPE/FWA has achieved an RRC Connected state with a serving base station.”: [0034]; In another aspect of the disclosure, a method of pre-provisioning or initial tuning of a CPE/FWA is disclosed. In one embodiment, the method includes using a range of electrical and/or azimuth actuators of the CPE/FWA to measure channel performance (which may include RF channel quality and/or connection performance), and recording the data for future (such as in the event the base station goes off-air, new CPE are added, etc.). After performing the measurements and storing the data, the CPE/FWA then reports the data to the connected base-station, and evaluates the collected data to identify a particular electrical tilt and azimuth meeting one or more prescribed criteria to use for an interim period until further (e.g., network-assisted) tuning is completed. The connected base-station may also use the received data in various ways, including passing it to a network entity (e.g., EPC or 5GC process) for further analysis and optimization of the particular CPE/FWA i.e., the aforementioned network-assisted tuning), and/or optimization of the network (or network portion) that includes the CPE/FWA, as a whole: [0035]);  
collect parameters comprising KPIs and estimate DL and UL (the iPerf agent at each inventive CPE/FWA 509 measures (depending on its connection status) key performance indicators (KPIs) such as data throughput (TP), latency and jitter, which are useful in assessing the needs and capabilities of each individual premises.: [0137]); confirming whether or not parameters meet SLA (fig. 11 element 1104, 1106:  SLA meet?: [0180]-[0181]); and
if successful generate Report; OR if not successful return to installation process and select a different target eNB (fig. 11, element 1110, 1112: then the historical/stored data for that CPE/FWA 509 is then evaluated in greater detail per step 1110 to attempt to identify one or more other configuration options which may enhance performance. Such options may include for instance: (i) selection of a different azimuth/tilt configuration for one or more antenna elements 522 of the array which may enhance the signal form the same base station; (ii) selection of additional spatial diversity, MCS, or other configurations which may enhance performance; (iii) selection of different ones of the antenna array elements 522 which may enhance connectivity with the same (existing base station); (iv) selection of different antenna elements and/or azimuth and tilt values which may enable connection to a higher SINR base station available to the CPE 509; and/or (v) selection of one or more supplementing CPE/FWA apparatus available to the instant apparatus 509 from which additional capacity can be obtained.: [0181]);
and continue until successful, OR time out (fig. 12: REPORT New AZIMUTH AND TILT TO SAS: Finally, per step 1221, when the CPE 509 has converged on a suitable configuration (i.e., performance per step 1219 is satisfactory), the new azimuth and tilt are reported to the network via the connected CBSD/xNB (and ultimately the SAS), and the method proceeds again to step 1203 for further monitoring. As discussed above, the CBSD/xNB(s) may interface with the host SAS directly, or via one or more interposed entities such as computerized domain proxy (DP) entities 208. For the purposes of illustration, it will be assumed that each of the registering CBSD/xNB s is/are associated with a common network operator (NO) domain, although this is not a requirement for practicing the method 1200: [1092]).
	
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teaching of HMIMY to include  the above recited limitations as taught by KHALID. The suggestion/motivation to do so would have been to reducing network operating expenses. Moreover, increased customer density at a prescribed service level is achieved through more precise coordination and mitigation of interference between nearby FWA devices and their serving base stations (KHALID; [abstract]).

Regarding claim 4, HMIMY teaches, a mobile communications device for use in installation of a CPE for a CBRS network (fig. 4A; FWA/CPE 403 connected to CBSD/xNB for “transmitting and receiving data with the CBSD/xNB via a registration and spectrum grant.”: [0125]; where is FWA/CPE has  diversity antenna elements;  “FWA/CPE 403 may include two (2) sub-elements; i.e., an outdoor portion or radio head 403a, and an indoor or processing portion 403b (as shown in FIGS. 10A and 10B). The radio head 403a in the exemplary embodiment may include each of the MIMO, MISO or other spatial diversity antenna elements, as well as RF front end components necessary for receipt and processing of the signals, including logic to determine radio path parameters of interest such as amplitude/RSSI, phase, timing, as well as receive beam forming logic (e.g., to form two or more discrete receive beams for among other things, spatial or azimuthal resolution of the signals received from the various CBSD/xNBs 206 in range of the FWA/CPE 403). As such, the radio controller logic 1006 (or the beam forming logic) may “steer” the antenna array elements to evaluate or analyze particular azimuth values (which may be precoded into the logic, or fed from the network controller 610 dynamically) to scan and acquire RF signals of interest from the various CBSD/xNBs.:[0197]), wherein an APP  (Fig. 4A: UE Installer APP 415)  is configured to: establish a first communication link with a CPE to be installed (Fig. 4A LINK 421: Wifi link between UE Installer APP 415 and FWA/CPE 403: [0121]);


establish a third communications link to a database server  (Fig. 4A “FWA/CPE database 417 provide the required information for registering FWA/CPE with the SAS to the domain proxy (DP) 404 via the interposed communication link and protocol 423.”: [0123]) comprising device. network and service information; and
configure the CPE to be installed to establish a fourth communication link to communicate with at least one targeted eNB (“provide an alternate wireless connectivity link to register an installed high-power fixed wireless apparatus (FWA) or Customer Premises Equipment (CPE) with a managed wireless network infrastructure.”: [abstract];  with the Installed APP 415, “high-power FWA/CPE sends the registration information to the CBRS SAS via an IoT interface (and receives the spectrum grant back through the same channel”:  [0104]-[0106] see Fig. 7: element 715, element 723: [0173]; “the FWA/CPE starts transmitting data and control information to the CBSD/xNB 206 according to e.g., 3GPP protocols in order to establish a data session in support of user-plane communications.”: [0177]; also Fig. 9A: CPE (Acting as CBSD) connects to CBSD xNB and Core using the channel grant at enhanced power to obtain services: : [0190-[0194]),  and perform a method as defined in any one of claims 2 and 3 (this part of the claim is interpreted  and rejected for the same reason as shown in claim 2 or claim 3 above).

HMIMY does not expressively teach: establish a second communications link to a position/orientation sensor attached to the CPE to be installed.

KHALID, in the same field of endeavor, discloses: 
establish a second communications link to a position/orientation sensor attached to the CPE to be installed (fig. 5 :”CPE/FWA 509 includes a CPE device 511 (e.g., a gateway, DSTB, modem, or other such form factor of computerized premises device), Wi-Fi or other routers 523, PoE apparatus 525 (such as in the architecture of FIG. 2B discussed above), one or more antenna elements 521, and performance monitoring (e.g., “iPerf” or other performance assessment logic or software) agent 517. :” ;[0136; “the performance of antenna element n in the same azimuth and elevation positions may differ depending on the orientation of other elements 522 of the same array, and as such a complete set of data wherein all possible combinations of all element positions would ideally identify cases where mutual interference or other phenomena existing between two or more antenna elements are present.:” [0164]; “CBSDs may be added or removed (see FIG. 4), and hence the training plan for a given CPE might periodically undergo “update” searches, especially when changes in CBSD installations and other nearby CPE have occurred.”: [0166]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teaching of HMIMY to include  the above recited limitations as taught by KHALID. The suggestion/motivation to do so would have been to reducing network operating expenses. Moreover, increased customer density at a prescribed service level is achieved through more precise coordination and mitigation of interference between nearby FWA devices and their serving base stations (KHALID; [abstract]).

Regarding claim 5, HMIMY in view of KHALID teaches the invention of claim 4 as set forth above.  Further, HMIMY teaches, the mobile communications device of claim 4, wherein the APP  device (Fig. 4A: UE Installer APP 415) comprises a computer readable storage medium storing instructions, which when executed in a processor of the mobile communications device, implement said steps of establishing said communication links and performing said method steps (In one variant, the method uses an installer application computer program (“app”) to read the client device information, and the installer application utilizes an MNO (mobile network operator) as the connectivity link to transmit information to the host (e.g., MSO) network: [0028]; [0126]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785. The examiner can normally be reached 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M Mostazir Rahman/Examiner, Art Unit 2411         

/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411